Name: Commission Regulation (EC) No 354/96 of 28 February 1996 amending Regulations (EEC) No 2699/93 and (EC) No 1559/94 and fixing the available quantities for the period 1 April to 30 June 1996 under the Community tariff quotas provided for in the Europe Agreements pursuant to Council Regulation (EC) No 3066/95
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  Europe;  international trade
 Date Published: nan

 29 . 2. 96 EN Official Journal of the European Communities No L 50/7 COMMISSION REGULATION (EC) No 354/96 of 28 February 1996 amending Regulations (EEC) No 2699/93 and (EC) No 1559/94 and fixing the available quantities for the period 1 April to 30 June 1996 under the Community tariff quotas provided for in the Europe Agreements pursuant to Council Regulation (EC) No 3066/95 Protocols to the Europe Agreements; whereas 'interim Additional Protocols will cover solely the trade-related aspects of the Additional Protocols; whereas, however, because of the excessively tight deadlines, the interim Additional Protocols cannot enter into force on 1 January 1996, whereas it is therefore advisable to adjust, as an autonomous and transitional measure, the agricultural concessions provided for in the Europe Agreements; whereas the adjustment should apply from 1 January to 30 June 1996; Whereas, in order to ensure that the quantities available are allocated fairly, account should be taken, firstly, of the quantities awarded already during the first quarter of 1996 and the new quantities and, secondly, of the Council Decision 94/391 /EC (7) on the agreement in the form of an exchange of letters between the European Community and Bulgaria and the Council Decision 94/392/EC on the agreement in the form of an exchange of letters between the European Community and Romania (8); Whereas the import licences for the quantities available for the period 1 January to 31 March 1996 have already been issued on the basis of Regulations (EEC) No 2699/93 and (EC) 1559/94; whereas the quantities avail ­ able for the period 1 April to 30 June 1996 should be fixed taking into consideration the quantities awarded and the quotas set for that period; whereas, in order to ensure a smooth transition to the new arrangements and in parti ­ cular that the quantities imported from 1 January 1996, in the framework of the above Regulations qualify for the reduction in customs duties to 20 %, provision should be made to reimburse the amounts paid in excess; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs concerned, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autono ­ mous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotia ­ tions ('), Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs (2), as last amended by Commission Regu ­ lation (EC) No 29l6/95 (3), and in particular Article 22 thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (4), as last amended by Regulation (EC) No 2916/95, and in particular Article 22 thereof, Whereas concessions for certain products in the eggs and poultrymeat sectors have been granted under Commission Regulation (EEC) No 2699/93 of 30 September 1993 laying down detailed rules for the application in the poul ­ trymeat and egg sectors of the arrangements provided for in the Interim Agreements between the European Economic Community and the Republic of Poland, the Republic of Hungary and the former Czech and Slovak Federal Republic (*), as last amended by Regulation (EC) No 2916/95, and Commission Regulation (EC) No 1559/94 of 30 June 1994 laying down detailed rules for the application in the poultrymeat and egg sectors of the arrangements provided for in the Interim Agreements between the Community, of the one part and Bulgaria and Romania, of the other part^6), as last amended by Regulation (EC) No 2916/95; Whereas negotiations are currently under way with the countries concerned for the conclusion of Additional HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EEC) No 2699/93 is hereby replaced by Annex I to this Regulation . Annex I to Regulation (EC) No 1559/94 is hereby replaced by Annex II to this Regulation . (') OJ No L 328 , 30 . 12. 1995, p. 31 (J) OJ No L 282, 1 . 11 . 1975, p. 49. 0 OJ No L 305, 19 . 12. 1995, p . 49 . ( «) OJ No L 282, 1 . 11 . 1975, p. 77. Is) OJ No L 245, 1 . 10 . 1993, p . 88 . fa OJ No L 166, 1 . 7. 1994, p . 62 . 0 OJ No L 178 , 12. 7. 1994, p . 69 . (8) OJ No L 178 , 12. 7. 1994, p. 75. No L 50/8 PEN Official Journal of the European Communities 29 . 2. 96 Article 2 The quantities available for the products in groups 1 , 2, 4, 5, 6, 7, 8 , 9 , 10, 11 , 12, 14, 15, 16, 17, 18 , 19, 21 , 22, 23, 24, 25, 26, 27, 28 , 30, 31 , 32, 33, 34, 35, 36, 37, 38 , 39 , 40 and 43 referred to in Annex I to Regulations (EEC) No 2699/93 and (EC) No 1559/94 for the period 1 April to 30 June 1996 are set out in Annex III to this Regulation . 24, 25, 26, 27, 28 , 30, 31 , 32, 33, 34, 35, 36, 37, 38 , 39 , 40 and 43 imported under licences issued since 1 January 1996 shall be reimbursed to the operators concerned. Excess amounts paid in respect of products in groups 3 , 13, 20, 29 and 42 imported since 1 January 1996 shall be reimbursed to the operators concerned. Article 4 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 January to 30 June 1996 . Article 3 Excess amounts paid in respect of products in groups 1 , 2, 4, 5, 6, 7, 8 , 9 , 10, 11 , 12, 14, 15, 16, 17, 18 , 19 , 21 , 22, 23, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 1996. For the Commission Franz FISCHLER Member of the Commission 29 . 2. 96 EN Official Journal of the European Communities No L 50/9 ANNEX I 'ANNEX I A. Products originating in the Republic of Hungary Applicable rate of duty: 20 % of the MFN duty (tonnes) Order No GroupNo CN code Annual quantity 1 0207 32 1 1 0207 32 15 0207 33 1 1 0207 32 19 0207 33 19 9 320 2 ex 0207 35 15 ex 0207 36 15 ex 0207 35 53 ex 0207 36 53 ex 0207 35 63 ex 0207 36 63 1 210 09.5301 3 0207 32 51 0207 32 59 0207 33 51 0207 33 59 0207 35 1 1 0207 35 23 0207 35 51 0207 35 61 0207 36 1 1 0207 36 23 0207 36 51 0207 36 61 ex 0207 35 31 ex 0207 36 31 ex 0207 35 41 ex 0207 36 41 ex 0207 35 71 ex 0207 36 71 21 560 4 0207 1 1 30 0207 1 1 90 0207 12 10 0207 12 90 0207 13 50 0207 14 50 0207 13 60 0207 14 60 21 340 7 0207 13 10 0207 14 10 8 400 8 0207 26 50 0207 27 50 2 050 9 0207 26 10 0207 27 10 2 050 10 0407 00 1 1 0407 00 19 0407 00 30 1 450 11 0407 91 80 290 No L 50/ 10 EN Official Journal of the European Communities 29 . 2. 96 B. Products originating in the Republic of Poland Applicable rate of duty: 20 % of the MFN duty (tonnes) Order No GroupNo CN code Annual quantity 12 0207 32 1 1 0207 32 15 0207 33 1 1 0207 32 19 0207 33 19 ex 0207 35 15 ex 0207 36 15 ex 0207 35 53 ex 0207 36 53 ex 0207 35 63 ex 0207 36 63 1 320 09.5301 13 0105 99 20 0207 32 51 0207 32 59 0207 33 51 0207 33 59 0207 35 1 1 0207 35 23 0207 35 51 0207 36 61 0207 36 1 1 0207 36 23 0207 36 51 0207 36 61 ex 0207 35 31 ex 0207 36 31 ex 0207 35 41 ex 0207 36 41 ex 0207 35 71 ex 0207 36 71 ex 0207 35 99 ex 0207 36 90 17 480 14 0105 92 00 0105 93 00 0207 11 10 0207 1 1 30 0207 1 1 90 0207 12 10 0207 12 90 3 500 15 0207 13 10 0207 13 20 0207 13 30 0207 13 40 0207 13 50 0207 13 60 0207 13 99 0207 14 10 0207 14 20 0207 14 30 0207 14 40 0207 14 50 0207 14 60 0207 14 70 0207 14 99 4 900 29 . 2. 96 EN Official Journal of the European Communities No L 50/11 (tonnes) Order No GroupNo CN code Annual quantity 16 0105 99 30 0207 24 10 0207 24 90 0207 25 10 0207 25 90 0207 26 10 0207 26 20 0207 26 30 0207 26 40 0207 26 50 0207 26 60 0207 26 70 0207 26 80 0207 26 99 0207 27 10 0207 27 20 0207 27 30 0207 27 40 0207 27 50 0207 27 60 0207 27 70 0207 27 80 1 400 17 0407 00 1 1 0407 00 19 0407 00 30 1 500 18 0408 91 80 0408 99 80 (') 220 (') In dried whole egg equivalent (1 kg of liquid egg = 0,26 kg of dried whole egg). C. Products originating in the Czech Republic Applicable rate of duty: 20 % of the MFN duty (tonnes) Order No GroupNo CN code Annual quantity 19 415 09.5301 20 1 220 0207 32 1 1 0207 32 15 0207 32 19 0207 33 1 1 0207 33 19 ex 0207 35 15 ex 0207 36 15 ex 0207 35 53 ex 0207 36 53 ex 0207 35 63 ex 0207 36 63 0207 32 51 0207 32 59 0207 33 51 0207 33 59 0207 35 1 1 0207 35 23 0207 35 51 0207 35 61 0207 36 1 1 0207 36 23 0207 36 51 0207 36 61 ex 0207 35 31 ex 0207 36 31 ex 0207 35 41 ex 0207 36 41 ex 0207 35 71 ex 0207 36 71 No L 50/ 12 rENI Official Journal of the European Communities 29 . 2. 96 (tonnes) Order No GroupNo CN code Annual quantity 21 0207 11 10 0207 1 1 30 0207 1 1 90 0207 12 10 0207 12 90 1 650 22 0207 13 50 0207 13 60 0207 14 50 0207 14 60 950 23 0207 13 10 0207 14 10 2 210 24 0207 25 10 0207 25 90 0207 26 10 0207 26 50 0207 27 10 0207 27 50 250 25 0407 00 1 1 0407 00 19 0407 00 30 4 870 26 0408 1 1 80 (') 0408 19 81 0408 19 89 300 27 0408 91 80 0408 99 80 (2) 1 970 (') In liquid egg yolk equivalent (1 kg dried yolk = 2,12 kg of liquid yolk). (2) In liquid whole egg equivalent. (1 kg dried whole egg = 3,9 kg liquid whole egg). D. Products originating in the Slovak Republic Applicable rate of duty: 20 % of the MFN duty (tonnes) Order No GroupNo CN code Annual quantity 28 0207 32 1 1 260 I 0207 32 15 0207 32 19 0207 33 1 1 0207 33 19 ex 0207 35 15 ex 0207 36 15 ex 0207 35 53 ex 0207 36 53 ex 0207 35 63 l ex 0207 36 63 I 29 . 2. 96 EN Official Journal of the European Communities No L 50/13 (tonnes) Order No GroupNo CN code Annual quantity 09.5301 29 0207 32 51 0207 32 59 0207 33 51 0207 33 59 0207 35 1 1 0207 35 23 0207 35 51 0207 35 61 0207 36 1 1 0207 36 23 0207 36 51 0207 36 61 ex 0207 35 31 ex 0207 36 31 ex 0207 35 41 ex 0207 36 41 ex 0207 35 71 ex 0207 36 71 280 30 0207 11 10 0207 1 1 30 0207 1 1 90 0207 12 10 0207 12 90 1 250 31 0207 13 50 0207 13 60 0207 14 50 0207 14 60 550 32 0207 13 10 0207 14 10 690 33 0207 25 10 0207 25 90 0207 26 10 0207 26 50 0207 27 10 0207 27 50 450 34 0407 00 1 1 0407 00 19 0407 00 30 2 430 35 0408 1 1 80 (') 0408 19 81 0408 19 89 140 36 0408 91 80 0408 99 80 (2) 980 (') In liquid egg yolk equivalent (1 kg dried yolk = 2,12 kg of liquid yolk). (2) In liquid whole egg equivalent (1 kg dried whole egg = 3,9 kg liquid whole egg).' No L 50/ 14 EN Official Journal of the European Communities 29 . 2. 96 ANNEX II ANNEX I A. PRODUCTS ORIGINATING IN BULGARIA Applicable rate of duty : 20 % of the MFN duty (tonnes) Order No Group No CN code Annual quantity 37 0207 32 1 1 0207 32 15 0207 32 19 0207 33 1 1 0207 33 19 ex 0207 35 15 ex 0207 36 15 ex 0207 35 53 ex 0207 36 53 ex 0207 35 63 ex 0207 36 63 175 38 0207 32 51 0207 32 59 0207 33 51 0207 33 59 0207 35 1 1 0207 35 23 0207 35 51 0207 36 61 0207 36 1 1 0207 36 23 0207 36 51 0207 36 61 ex 0207 35 31 ex 0207 36 31 ex 0207 35 41 ex 0207 36 41 ex 0207 35 71 ex 0207 36 71 ex 0207 35 99 ex 0207 36 90 689 39 0207 12 10 0207 12 90 1 773,6 40 0408 91 80 0408 99 80 330,8 B. PRODUCTS ORIGINATING IN ROMANIA Applicable rate of duty : 20 % of the MFN duty (tonnes) Order No Group No CN code Annual quantity 09.5301 42 0207 32 59 0207 33 51 0207 33 59 0207 35 1 1 0207 35 23 0207 35 51 0207 35 61 0207 36 1 1 0207 36 23 255,3 29 . 2. 96 | EN 1 Official Journal of the European Communities No L 50/ 15 (tonnes) Order No Group No CN code Annual quantity 09.5301 (cont.) 0207 36 51 0207 36 61 ex 0207 35 31 ex 0207 36 31 ex 0207 35 41 ex 0207 36 41 ex 0207 35 71 ex 0207 36 71 ex 0207 35 99 ex 0207 36 90 43 0207 1 1 90 0207 12 90 0207 14 60 0207 14 70 0207 14 99 1 162,2' No L 50/ 16 I EN I Official Journal of the European Communities 29 . 2. 96 ANNEX III (tonnes) Group NoGroup No en,m Ala Total quantity available for the period 1 April to 30 June 1996 HUNGARY: 1 2 335,50 2 332,50 4 5 335,00 7 2 100,00 8 512,50 9 512,50 10 693,50 11 145,00 POLAND: 12 198,90 14 1 750,00 15 1 225,00 16 700,00 17 750,00 18 110,00 CZECH REPUBLIC: 19 71,25 21 693,36 22 475,00 23 1 105,00 24 1 25,00 25 2 395,00 26 130,00 27 905,00 SLOVAK REPUBLIC: 28 78,00 30 625,00 31 275,00 32 345,00 33 225,00 34 1 215,00 35 70,00 36 490,00 BULGARIA: 37 49,38 38 282,01 39 886,80 40 165,40 ROMANIA: 43 562,62